Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “through intermediation of the spring member sandwiched between the rib and the semiconductor module” as recited in claim 1, “the casing is arranged on a semiconductor module mounting surface of the heat sink, and is fixed through screw fastening from a surface opposite to the semiconductor module mounting surface of the heat sink, wherein the power conversion device further comprises a cover configured to cover the casing, and wherein a screw hole for fastening the cover to the casing with a screw and a screw hole for fastening the heat sink to the casing with a screw are used in common” as recited in claim 13, and “a casing configured to accommodate the semiconductor module and the spring member; and a bridge-like structure configured to press the semiconductor module onto the heat sink through intermediation of the spring member when the casing is mounted to the heat sink, wherein the semiconductor module is one of a plurality of semiconductor modules, and the bridge-like structure comprises a plurality of bridge-like structures provided in accordance with a number of the plurality of semiconductor modules to be pressed onto the heat sink” as recited in claim 15.
	Claims 2-12 and 14 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 1, 13, and 15, the closest prior art was Licht (Pub No. US 2005/0230820 A1, hereinafter Licht) and teaches everything of claims 1, 13, and 15 except for “through intermediation of the spring member sandwiched between the rib and the semiconductor module” as recited in claim 1, “the casing is arranged on a semiconductor module mounting surface of the heat sink, and is fixed through screw fastening from a surface opposite to the semiconductor module mounting surface of the heat sink, wherein the power conversion device further comprises a cover configured to cover the casing, and wherein a screw hole for fastening the cover to the casing with a screw and a screw hole for fastening the heat sink to the casing with a screw are used in common” as recited in claim 13, and “a casing configured to accommodate the semiconductor module and the spring member; and a bridge-like structure configured to press the semiconductor module onto the heat sink through intermediation of the spring member when the casing is mounted to the heat sink, wherein the semiconductor module is one of a plurality of semiconductor modules, and the bridge-like structure comprises a plurality of bridge-like structures provided in accordance with a number of the plurality of semiconductor modules to be pressed onto the heat sink” as recited in claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML